—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to *523review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner, a prison inmate, was found guilty of failing to possess his identification card (having pleaded guilty to such charge) and making threats. The misbehavior report and corroborating testimony offered at the hearing establishing that petitioner had directed a threat toward a correction officer while being escorted back to his cell provide substantial evidence to support the determination of guilt (see, Matter of Saunders v La Bombard, 257 AD2d 840). To the extent that petitioner asserts that the misbehavior report was fabricated, this merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Green v McGinnis, 256 AD2d 793, lv denied 93 NY2d 809). Petitioner’s remaining contentions have been reviewed and found to be unpersuasive.
Mikoll, J. P., Yesawich Jr., Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.